Exhibit 10.49
AMENDMENT NO. 5
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into on February 25, 2009 to be effective as of
December 31, 2008 (the “Effective Date”), by and among (a) GLOBAL INDUSTRIES,
LTD., a Louisiana corporation (the “Parent”), GLOBAL OFFSHORE MEXICO, S. DE R.L.
DE C.V., a Mexican sociedad de responsabilidad limitada de capital variable (the
“Mexican Borrower”), and GLOBAL INDUSTRIES INTERNATIONAL, L.L.C., a Louisiana
limited liability company, in its capacity as general partner of GLOBAL
INDUSTRIES INTERNATIONAL, L.P., a Cayman Islands exempted limited partnership
(the “Cayman Borrower” and together with the Parent and the Mexican Borrower,
each a “Borrower” and collectively, the “Borrowers”), (b) the financial
institutions parties hereto which are Lenders party to the Credit Agreement (as
defined below); and (c) Calyon New York Branch, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).
PRELIMINARY STATEMENTS
     A. The Parent, the Mexican Borrower, the Cayman Borrower, the
Administrative Agent and the lenders signatory thereto (the “Lenders”) are
parties to that certain Third Amended and Restated Credit Agreement dated as of
June 30, 2006 as amended by Amendment No. 1 thereto dated as of October 6, 2006,
Amendment No. 2 thereto dated as of July 26, 2007, Amendment No. 3 thereto dated
as of October 18, 2007 and Amendment No. 4 and Waiver thereto dated as of
November 7, 2008 (as so amended, the “Credit Agreement”).
     B. The parties hereto wish to enter into this Amendment to amend certain
terms and provisions of the Credit Agreement as set forth herein.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
DEFINITIONS
     Capitalized terms used in this Amendment are defined in the Credit
Agreement, as amended hereby, unless otherwise stated.

 



--------------------------------------------------------------------------------



 



ARTICLE II
AMENDMENT
     2.01 Amendment to Section 1.01. The definition of “Cash Collateral Account”
in Section 1.01 of the Credit Agreement is hereby restated in its entirety with
the following:
     “Cash Collateral Account” means, collectively, one or more special cash
collateral accounts pledged to the Administrative Agent containing cash or cash
equivalents of a type described in paragraphs (a) or (b) of the definition of
“Liquid Investments” with maturities not exceeding 45 days deposited pursuant to
Sections 2.15(e), 2.15(h), 7.02(b) or 7.03(b) to be maintained in accordance
with Section 2.15(g) with the Administrative Agent or, in the Administrative
Agent’s sole discretion, one or more other Lenders or Affiliates of a Lender;
provided that (x) each such other Lender or Affiliate of a Lender, the Parent
and the Administrative Agent enter into blocked account control agreements in
form and substance satisfactory to the Administrative Agent with respect to such
cash collateral accounts, (y) cash collateral accounts held with any such other
Lender or Affiliate of a Lender must be securities accounts holding only cash
equivalents of a type described in paragraphs (a) or (b) of the definition of
“Liquid Investments” and (z) the Administrative Agent may, at any time in its
sole discretion, demand that cash collateral accounts held with any such other
Lender or Affiliate of a Lender be closed and the proceeds thereof be
transferred to a cash collateral account held with the Administrative Agent
within 3 Business Days after notice of such demand to the Parent .
     2.02 Amendment to Section 5.05(e). Section 5.05(e) of the Credit Agreement
is hereby restated in its entirety with the following:
          (e) [Intentionally omitted]
     2.03 Amendment to Section 6.19. Section 6.19 of the Credit Agreement is
hereby restated in its entirety with the following:
          Section 6.19 [Intentionally omitted]
ARTICLE III
CONDITIONS PRECEDENT
     This Amendment shall become effective as of the Effective Date upon the
satisfaction of the following conditions precedent:
     3.01 Documentation. The Administrative Agent shall have received the
following in form and substance satisfactory to the Administrative Agent:
     (a) this Amendment duly executed by the Borrowers, the Administrative Agent
and the Majority Lenders; and

2



--------------------------------------------------------------------------------



 



     (b) (i) the attached Acknowledgment and Reaffirmation of the US Guaranty
duly executed by each US Guarantor and (ii) the attached Acknowledgment and
Reaffirmation of the Foreign Guaranty duly executed by each Foreign Guarantor.
     3.02 Payment of Fees. The Borrowers shall have paid all costs and expenses
which have been invoiced and are payable pursuant to Section 11.04 of the Credit
Agreement.
ARTICLE IV
NO WAIVER
     Nothing contained in this Amendment shall be construed as a waiver by the
Administrative Agent or any Lender of any covenant or provision of the Credit
Agreement, the other Credit Documents, this Amendment, or of any other contract
or instrument between any Borrower and the Administrative Agent or any Lender,
and the failure of the Administrative Agent or any Lender at any time or times
hereafter to require strict performance by each Borrower of any provision
thereof shall not waive, affect or diminish any right of the Administrative
Agent or any Lender to thereafter demand strict compliance therewith. The
Administrative Agent and each Lender hereby reserves all rights granted under
the Credit Agreement, the other Credit Documents, this Amendment and any other
contract or instrument between any of them.
ARTICLE V
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES
     5.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the other Credit Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement and the other Credit Documents are ratified and confirmed and
shall continue in full force and effect. Each Borrower hereby agrees that all
liens and security interests securing payment of the Obligations under the
Credit Agreement are hereby collectively renewed, ratified and brought forward
as security for the payment and performance of the Obligations. Each Borrower,
the Administrative Agent and the Lenders agree that the Credit Agreement, as
amended hereby, and the other Credit Documents shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms.
     5.02 Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (a) the execution,
delivery and performance of this Amendment have been authorized by all requisite
corporate action on the part of such Borrower and will not violate the
applicable organization or governing documents of any Borrower; (b) the
representations and warranties contained in the Credit Agreement, as amended
hereby, and the other Credit Documents are true and correct on and as of the
date hereof and on and as of the date of execution hereof as though made on and
as of each such date; (c) no Default or Event of Default under the Credit
Agreement, as amended hereby, has occurred and is continuing; (d) each Borrower
is in full compliance with all covenants and agreements contained in the Credit
Agreement, as amended hereby, and the other Credit Documents; and (e) no
Borrower has amended its applicable organizational or governing documents since
the date of the Credit Agreement.

3



--------------------------------------------------------------------------------



 



ARTICLE VI
MISCELLANEOUS PROVISIONS
     6.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the other Credit Documents,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment, and no
investigation by the Administrative Agent or any Lender shall affect the
representations and warranties or the right of the Administrative Agent and
Lenders to rely upon them.
     6.02 Reference to Credit Agreement. Each of the Credit Agreement and the
other Credit Documents, and any and all other agreements, documents or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Credit Agreement, as amended hereby, are hereby
amended so that any reference in the Credit Agreement and such other Credit
Documents to the Credit Agreement shall mean a reference to the Credit Agreement
as amended hereby.
     6.03 Expenses of the Administrative Agent. Each Borrower agrees to pay on
demand all reasonable costs and expenses incurred by the Administrative Agent in
connection with any and all amendments, modifications, and supplements to the
Credit Documents, including, without limitation, the reasonable costs and fees
of the Administrative Agent’s legal counsel, and all costs and expenses incurred
by the Administrative Agent in connection with the enforcement or preservation
of any rights under the Credit Agreement, as amended hereby, or any other Credit
Documents, including, without, limitation, the costs and fees of the
Administrative Agent’s legal counsel.
     6.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     6.05 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Administrative Agent, the Lenders and Borrowers and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent.
     6.06 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. This Amendment may be executed by facsimile signature and all such
signatures shall be effective as originals.
     6.07 Effect of Waiver. No consent or waiver, express or implied, by the
Administrative Agent to or for any breach of or deviation from any covenant or
condition by any Borrower shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.
     6.08 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

4



--------------------------------------------------------------------------------



 



     6.09 Applicable Law. THIS AMENDMENT SHALL BE DEEMED TO HAVE BEEN MADE AND
TO BE PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank. Signatures on following pages.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment
as of the date first above-written.

              PARENT:
 
            GLOBAL INDUSTRIES, LTD.
 
       
 
  By:   /s/ Peter S. Atkinson
 
       
 
  Name:   Peter S. Atkinson
 
  Title:   President
 
            MEXICAN BORROWER:
 
            GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V
 
       
 
  By:   /s/ Russell J. Robicheaux
 
       
 
  Name:   Russell J. Robicheaux
 
  Title:   Attorney-in-fact / Apoderado
 
            CAYMAN BORROWER:
 
            GLOBAL INDUSTRIES INTERNATIONAL, L.P.
 
            By: Global Industries International, L.L.C., its general partner
 
       
 
  By:   /s/ Peter S. Atkinson
 
       
 
  Name:   Peter S. Atkinson
 
  Title:   President

Signature Page to Amendment No. 5 to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



              CALYON NEW YORK BRANCH,     as Administrative Agent, Issuing Bank
and as a Lender
 
       
 
  By:   /s/ Page Dillehunt
 
       
 
  Name:   Page Dillehunt
 
  Title:   Managing Director
 
       
 
  By:   /s/ Michael Willis
 
       
 
  Name:   Michael Willis
 
  Title:   Director

Signature Page to Amendment No. 5 to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



              LENDERS:
 
            WHITNEY NATIONAL BANK
 
       
 
  By:   /s/ Mark McCullough
 
       
 
  Name:   Mark McCullough
 
  Title:   Vice President

Signature Page to Amendment No. 5 to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



              NATIXIS (formerly known as Natexis Banques Populaires)
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

Signature Page to Amendment No. 5 to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



              FORTIS CAPITAL CORP.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

Signature Page to Amendment No. 5 to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND REAFFIRMATION OF
SECOND AMENDED AND RESTATED US GUARANTY
Each of the undersigned (each a “US Guarantor” and collectively the “US
Guarantors”) hereby (i) acknowledges receipt of a copy of the foregoing
Amendment No. 5 to Third Amended and Restated Credit Agreement dated
February 25, 2009 to be effective as of December 31, 2008 among (a) GLOBAL
INDUSTRIES, LTD., a Louisiana corporation, GLOBAL OFFSHORE MEXICO, S. DE R.L. DE
C.V., a Mexican sociedad de responsabilidad limitada de capital variable, and
GLOBAL INDUSTRIES INTERNATIONAL, L.L.C., a Louisiana limited liability company,
in its capacity as general partner of GLOBAL INDUSTRIES INTERNATIONAL, L.P., a
Cayman Islands exempted limited partnership, (b) the financial institutions
parties thereto; and (c) Calyon New York Branch, as administrative agent (in
such capacity, the “Administrative Agent”) and (ii) reaffirms its obligations
under the Second Amended and Restated US Guaranty dated as of June 30, 2006 by
the US Guarantors in favor of the Administrative Agent for the benefit of the
Beneficiaries (as defined therein).

              GLOBAL INDUSTRIES, LTD.
 
       
 
  By:   /s/ Peter S. Atkinson
 
       
 
  Name:   Peter S. Atkinson
 
  Title:   President
 
            GIL HOLDINGS, L.L.C.     GLBL HOLDINGS, L.L.C.     GLOBAL DIVERS AND
CONTRACTORS, L.L.C.     GLOBAL INDUSTRIES INTERNATIONAL, L.L.C.     GLOBAL
INDUSTRIES OFFSHORE, L.L.C.     GLOBAL PIPELINES PLUS, L.L.C.     GLOBAL MOVIBLE
OFFSHORE, L.L.C.     NORMAN OFFSHORE PIPELINES, L.L.C.     PIPELINES, L.L.C.    
SUBTEC MIDDLE EAST LIMITED
 
       
 
  By:   /s/ Peter S. Atkinson
 
       
 
  Name:   Peter S. Atkinson
 
  Title:   President

Acknowledgment and Reaffirmation of
Second Amended and Restated US Guaranty

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND REAFFIRMATION OF
SECOND AMENDED AND RESTATED FOREIGN GUARANTY
Each of the undersigned (each a “Foreign Guarantor” and collectively the
“Foreign Guarantors”) hereby (i) acknowledges receipt of a copy of the foregoing
Amendment No. 5 to Third Amended and Restated Credit Agreement dated
February 25, 2009 to be effective as of December 31, 2008 among (a) GLOBAL
INDUSTRIES, LTD., a Louisiana corporation, GLOBAL OFFSHORE MEXICO, S. DE R.L. DE
C.V., a Mexican sociedad de responsabilidad limitada de capital variable, and
GLOBAL INDUSTRIES INTERNATIONAL, L.L.C., a Louisiana limited liability company,
in its capacity as general partner of GLOBAL INDUSTRIES INTERNATIONAL, L.P., a
Cayman Islands exempted limited partnership, (b) the financial institutions
parties thereto; and (c) Calyon New York Branch, as administrative agent (in
such capacity, the “Administrative Agent”) and (ii) reaffirms its obligations
under the Second Amended and Restated Foreign Guaranty dated as of June 30, 2006
by the Foreign Guarantors in favor of the Administrative Agent for the benefit
of the Beneficiaries (as defined therein).

              GLOBAL INDUSTRIES INTERNATIONAL, L.P.
 
            By: Global Industries International, L.L.C., its general partner
 
       
 
  By:   /s/ Peter S. Atkinson
 
       
 
  Name:   Peter S. Atkinson
 
  Title:   President
 
            GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V.
 
       
 
  By:   Russell J. Robicheaux
 
       
 
  Name:   Russell J. Robicheaux
 
  Title:   Attorney-in- fact/Apoderado
 
            GLOBAL INTERNATIONAL VESSELS, LTD.     GLOBAL OFFSHORE
INTERNATIONAL, LTD.
 
       
 
  By:   /s/ Peter S. Atkinson
 
       
 
  Name:   Peter S. Atkinson
 
  Title:   President

Acknowledgment and Reaffirmation of
Second Amended and Restated US Guaranty

 



--------------------------------------------------------------------------------



 



                  GLOBAL INDUSTRIES OFFSHORE NETHERLANDS, BV
 
                By: Global Industries International, L.L.C., as director
 
           
 
      By:   /s/ Peter S. Atkinson
 
           
 
      Name:   Peter S. Atkinson
 
      Title:   President
 
                By: Executive Management Trust, as managing director
 
           
 
      By:   /s/ Peggy Gunn
 
           
 
      Name:   Peggy Gunn
 
      Title:    
 
           
 
           
 
      By:   /s/ Anneke Hooiveld
 
           
 
      Name:   Anneke Hooiveld
 
      Title:    
 
           
 
                GIL MAURITIUS HOLDINGS, LTD.
 
                By:   /s/ Peter S. Atkinson               Name:   Peter S.
Atkinson     Title:   President
 
                GLOBAL INDUSTRIES MEXICO HOLDINGS, S. DE R.L. DE C.V.     GLOBAL
VESSELS MEXICO, S. DE R.L. DE C.V.     GLOBAL INDUSTRIES OFFSHORE SERVICES, S.
DE R.L. DE C.V.     GLOBAL INDUSTRIES SERVICES, S. DE R.L. DE C.V.
 
                By:   /s/ Russell J. Robicheaux               Name:   Russell J.
Robicheaux     Title:   Attorney-in-fact/Apoderado

Acknowledgment and Reaffirmation of
Second Amended and Restated US Guaranty

 